Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 10-20 in the reply filed on 04/29/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GIRARD et al. (US 2013/0106357 A1, hereinafter GIRARD).

    PNG
    media_image1.png
    588
    765
    media_image1.png
    Greyscale

As per claim 10, GIRARD discloses a battery, comprising: 
a first terminal (See Fig.2, a first terminal connected to load 212); 
a second terminal (See Fig.2, discloses a second terminal connected to the load 212); 
a plurality of individually housed batteries (See Fig.2, Items#204-1 to 204-n); 
a plurality of switches configured to connect ones of the individually housed batteries to and from ones of the first and second terminals (See Fig.2, Items#208-1 to 208-n disclose a plurality of switching moldules); and 
a switch control module configured to, based on a current through one of the switches, selectively vary a voltage applied to a gate of the one of the switches (See Pars.23-24, disclose the battery control module 224 controls the switching modules 208-1 to 208-n according to 

As per claim 11, GIRARD discloses the battery of claim 10 as discussed above, wherein the switch control module is configured to selectively vary the voltage applied to the gate of the one of the switches based on the current through the one of the switches and a second current through a second one of the switches, the second one of the switches configured to connect at least one other one of the individually housed batteries to the one of the first and second terminals (See Pars.23-24, disclose the battery control module 224 controls the switching modules 208-1 to 208-n according to characteristics such as detected current measured by current sensor 216, when the switch is activated the battery string is connected to the load terminals).

As per claim 12, GIRARD discloses the battery of claim 11 as discussed above, wherein the switch control module is further configured to selectively vary a second voltage applied to a second gate of the second one of the switches based on the current through the one of the switches and the second current through the second one of the switches (See Par.24, discloses the switch is controlled between an open or a closed state based on the detected current value, this 

As per claim 13, GIRARD discloses the battery of claim 12 as discussed above wherein the switch control module (See Fig.2, Item#224) is configured to determine a target current based on the current and the second current and selectively vary the voltage applied to the gate of the one of the switches to adjust the current to within a predetermined value of the target current (See Pars.24 and 30, disclose the switches are controlled according to measured current, and that the switches are turned off when current is outside of a predetermined range).  

As per claims 14-15, GIRARD discloses the battery of claim 13 wherein the switch control module is configured to increase the voltage applied to the gate when the current is less than the target current (See Pars.24 and 30, disclose the switches are controlled according to measured current, and that the switches are turned off when current is outside of a predetermined range, the voltage across the switch is increased to activate the switches when the current is less than a certain value i.e. within the predetermined range and decreased to zero when the current is outside the predetermined range).

As per claims 16-18, GIRARD discloses the battery of claim 13 as discussed above further comprising a mode module configured to set an operating mode based on at least one operating parameter, wherein the switch control module is configured to set the predetermined value based on the operating mode (See Pars.23-24 and 30, disclose that the control module can 

As per claim 19, GIRARD discloses the battery of claim 10 wherein the switch control module is configured to selectively vary the voltage applied to the gate of the one of the switches based on the current through the one of the switches and N other currents through N other ones of the switches, the N other ones of the switches configured to connect at least N other ones of the individually housed batteries in parallel with the one of the individually housed batteries to the one of the first and second terminals (See Fig.2, Items#204-1 to 204-n and 208-1 to 208-n, and Pars.24-25 and 30 disclose parallel connected batteries and activating switches that are controlled according to characteristics such as current, voltage, temperature, etc, when the batteries are activated they are placed in parallel with one another).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GERARD in view of ARENDELL et al. (US 2017/0331304 A1, hereinafter ARENDALL)
As per claim 20, GIRARD discloses a battery, comprising: 
a first terminal (See Fig.2, a first terminal connected to load 212); 
a second terminal (See Fig.2, discloses a second terminal connected to the load 212); 
a plurality of individually housed batteries (See Fig.2, Items#204-1 to 204-n); 
a plurality of switches configured to connect ones of the individually housed batteries to and from ones of the first and second terminals (See Fig.2, Items#208-1 to 208-n disclose a plurality of switching moldules); and 
a switch control module configured to, based on a current through one of the switches, selectively vary a voltage applied to a gate of the one of the switches (See Pars.23-24, disclose the battery control module 224 controls the switching modules 208-1 to 208-n according to characteristics such as detected current measured by current sensor 216) to between (i) a first predetermined voltage corresponding to one of the switches being fully open and (ii) a second 
ARENDALL discloses a battery protection circuit wherein a switch is removed from a circuit when an internal resistance of the switch increases (See Par.12, discloses “When a switch in an electronic device fails, the internal resistance of the switch may increase. A current flowing through this high -resistance switch may increase the heat dissipated by the switch thereby raising the temperature of the device in which the switch is located… Removing the switch from circuit, that is, opening the switch will remove the current flowing through higher internal resistance and therefore reduce the heat generated by the switch.”).
GIRARD and ARENDALL are analogous art since they both deal with battery protection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by GIRARD with that of ARENDALL by controlling the switch based on switch resistance for the benefit of protecting the battery against damage caused by overheating due to a faulty switch.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AHMED H OMAR/            Examiner, Art Unit 2859      

/EDWARD TSO/            Primary Examiner, Art Unit 2859